Voorhies, J.
The prisoner was found guilty of the crime of committing a rape on the person of a white woman, and sentenced to be hung' on the first Monday of August, 1859.
This judgment must bo affirmed. There is no bill of exception in tho record, nor has the defendant’s counsel filed an assignment of errors. Besides, upon an inspection of the papers, we do not perceive any error, which might have avoided the proceedings.
The day fixed for the execution of the prisoner has elapsed; but the magistrates who sat on the special tribunal, from which this appeal was taken, are referred to the following cases as a guide in this matter : State v. Jonas and Sam, 6 An. 695; State v. Oscar, 13 An. 297.
It is, therefore, ordered and decreed, that the judgment of the inferior court be affirmed.